DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Kraev (US 2014/0082403 A1) failed to disclose determining a microservice invocation hierarchy based on transaction data of a plurality of microservices of the microservice architecture, for execution of the at least one application, the microservice architecture configured to call on a common service having a common service timeout value; plotting the transaction data of the microservice invocation hierarchy to identify an increase in an average timeout value trend of each of the microservices of the at least one application over time, wherein the average timeout value trend of each microservice is determined by calculating a simple moving average of each transaction of the plurality microservices of the at least one application; for each identified increase in the average timeout value trend in which an increase in timeout variation is present, determining a value of the identified increase in a timeout ratio to be added to the common service timeout value; and implementing a dynamic adjustment timeout value based on the identified increase in the timeout ratio to be added to the common service timeout value of all called microservices of the at least one application.
Instead, Kraev discloses obtaining, in a computing device, latency data from a plurality of services, each of the services having a plurality of timeouts, and each of the timeouts being associated with another one of the services; selecting, in the computing device, one of the services based at least in part on the latency data; and reconfiguring, in the computing device, the one of the timeouts corresponding to the selected one of the services.
Regarding claim 9, the prior art of record, Kraev (US 2014/0082403 A1) failed to disclose a computer program product for determining a timeout value of at least one application having a microservice architecture comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable 
Instead, Kraev discloses a system comprising a memory having instructions for obtaining, in a computing device, latency data from a plurality of services, each of the services having a plurality of timeouts, and each of the timeouts being associated with another one of the services; selecting, in the computing device, one of the services based at least in part on the latency data; and reconfiguring, in the computing device, the one of the timeouts corresponding to the selected one of the services.
Regarding claim 18, the prior art of record, Kraev (US 2014/0082403 A1) failed to disclose a computer system for determining a timeout value of at least one application having a microservice architecture, the computer system comprising: at least one processor; one or more memories; and one or more computer readable storage media having program instructions executable by the computer system to perform the program instructions comprising: determining, by a common service of the microservice architecture, a microservice invocation hierarchy based on transaction data of the plurality of microservices of the microservice architecture for execution of the at least one application, the microservice architecture configured to call on the common service having a common service timeout value; plotting, by the common service, the transaction data of the microservice invocation hierarchy to 
Instead, Kraev discloses a system comprising a memory having instructions for obtaining, in a computing device, latency data from a plurality of services, each of the services having a plurality of timeouts, and each of the timeouts being associated with another one of the services; selecting, in the computing device, one of the services based at least in part on the latency data; and reconfiguring, in the computing device, the one of the timeouts corresponding to the selected one of the services.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SYED A RONI/Primary Examiner, Art Unit 2194